[Cite as Parrott v. Jones, 2014-Ohio-3220.]


                                       COURT OF APPEALS
                                     LICKING COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


DANNY L. PARROTT                              :   JUDGES:
                                              :
                                              :   Hon. Sheila G. Farmer, P.J.
       Plaintiff-Appellant                    :   Hon. John W. Wise, J.
                                              :   Hon. Patricia A. Delaney, J.
-vs-                                          :
                                              :   Case No. 13-CA-110
                                              :
WILLIAM JONES                                 :
                                              :
                                              :
       Defendant-Appellee                     :   OPINION


CHARACTER OF PROCEEDING:                          Appeal from the Licking County Court of
                                                  Common Pleas, Case No. 11 CV 01371



JUDGMENT:                                         AFFIRMED




DATE OF JUDGMENT ENTRY:                           July 18, 2014




APPEARANCES:

For Plaintiff-Appellant:                          For Defendant-Appellee:

JOHN T. RYERSON                                   DANIEL G. PADDEN
2546 Indianola Ave.                               Tribbie, Scott, Plummer & Padden
Columbus, OH 43202                                139 West 8th Street
                                                  P.O. Box 640
                                                  Cambridge, OH 43725-0640
Licking County, Case No. 13-CA-110                                                    2

Delaney, J.

       {¶1} Plaintiff-Appellant Danny L. Parrott appeals the October 30, 2013

judgment entry of the Licking County Court of Common Pleas.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} On March 13, 2009, Plaintiff-Appellant Danny L. Parrott filed a complaint

in the Licking County Court of Common Pleas against Defendant-Appellee William

Jones. The complaint alleged that Jones, a former business partner of Parrott,

intentionally interfered with Parrott’s business relationships, causing Parrott to lose

business income from 2005 to 2008. Parrott alleged Jones’s intentional interference

consisted of an email sent in March 2005 to a business associate and a verbal

communication with a business associate. Parrott voluntarily dismissed the complaint

and he refiled the complaint on October 14, 2011. The trial court overruled a motion for

summary judgment and the matter was heard at a bench trial on August 29, 2013. The

following evidence was adduced at trial.

       {¶3} In 1999, Parrott and Donald Ursitz entered into a Joint Venture Agreement

where Ursitz invested $50,000 and had a one-third ownership in a project to develop

and promote a programmable scrape dipper known as the “Scrape Wiz.” The product

was an electronic scrape dipper that dripped urine to aid in deer hunting.

       {¶4} In 2000, Jones became acquainted with Parrott. Jones, a deer hunter,

was interested in hunting-related products developed and marketed by Parrott. Parrott

was a well-known speaker at deer and turkey hunting expositions where Parrott would

sell his hunting-related products. Parrott stated that his speaking engagements and

product sales produced an income in excess of $80,000 per year.
Licking County, Case No. 13-CA-110                                                        3


       {¶5} Jones invested $150,000 for a ten percent ownership of the joint venture

in the Scrape Wiz. Jones believed that Parrott would market the Scrape Wiz and

provide him with financial statements and tax documents.

       {¶6} On September 12, 2003, Jones and Ursitz filed a complaint in the

Guernsey County Court of Common Pleas naming Parrott and his corporations as

defendants. The complaint alleged breach of fiduciary duties, conversion, spoliation,

and civil conspiracy based on the failure of the Scrape Wiz to return a profit. Parrott’s

corporation filed bankruptcy and Jones and Ursitz ultimately dismissed their complaint.

       {¶7} On March 14, 2005, Jones sent an email to Chris Harstine, a loan officer

with the Home Loan Savings Bank in Coshocton, Ohio. Harstine was a friend of Jones.

The email stated in part:

       You should check out public information about Mr Parrott – he has been

       sued by many former business partners including me and had had a

       myriad of judgments over the years and two foreclosures (one pending) at

       least because he has an awful habit of taking someone’s money under the

       guise of a legitimate investment, and then never fulfilling his word or

       written pledge on the use of the money. you can easily run a lien report on

       his addresses, present and past, and that alone will show you some

       interesting information…..I am a business owner and the father of five

       children- I invested a large sum of money with Dishonorable Danny 5-6

       years ago and never got one report, one financial statement, one tax

       return, not one dime back. He hasn’t even filed tax returns on his various

       companies or himself for years so none of his investors can even write it
Licking County, Case No. 13-CA-110                                                    4


       off because of his dishonorable ways. * * * Email me back if anyone at

       your lodge is interested in lawsuit case numbers and the myriad of

       creditors he is currently running from. Don’t steer your lodge members to

       this man or promote him in any way – if you have any sort of code of

       conduct at all there is no way on God’s green earth he could meet it.

       {¶8} Harstine, as a loan officer with Home Loan Savings Bank, did not have an

existing business relationship with Parrott at the time the email was sent.

       {¶9} Jones’s email to Harstine was sent to Mark Bernardin, the Manager of

Program Development with the Grand Lodge of F&AM of Ohio, a Masonic organization.

There was conflicting evidence whether Jones intentionally or mistakenly sent the email

to Bernardin.

       {¶10} At the time of the email to Bernardin, Parrott was involved with a Masonic-

sponsored camp for underprivileged children called Capstone Camp for Kids. Bernardin

was responsible for the web page for the Grand Lodge and was one of the lead

members involved with Capstone Camp for Kids. Parrott testified the people above

Bernardin in the Masonic organization “backed off” but his relationship with Capstone

ended when Bernardin was no longer with the organization.

       {¶11} Jones testified he also spoke to Kirk Thomas of the National Wild Turkey

Foundation regarding Parrott. Jones stated he told Thomas of his experience with

Parrott and warned him to be careful. Jones stated he did not think that Parrott and

Thomas had a business relationship.

       {¶12} Parrott testified that after Jones’s communications, Parrott began to lose

business relationships, including with National Wild Turkey Federation and Erie
Licking County, Case No. 13-CA-110                                                     5


Promotions, Inc. He stated he lost speaking engagements and the related product sales

from those speaking engagements, costing Parrott sizable sums of money from 2005

through 2008. At trial, Parrott presented income tax returns from 2000 to 2004. Parrott’s

adjusted gross income was $13,106.00 in 2000. In 2001, his income was $70,378. In

2002, his income was $14,498.00. In 2003, Parrott’s gross income was $2,719.00. In

2004, Parrott’s gross income was $6,465.00. Parrott did not produce his income tax

returns from 2005 to 2008 because he testified the records were unavailable.

       {¶13} Sam Concilla, CEO of Erie Promotions, Inc., testified by deposition. He

worked with Parrott and hired Parrott to do speaking engagements at different hunting

and fishing shows. Their business relationship ended in 2004. Concilla did not know

Jones and had never spoken to Jones, but Concilla had spoken with Ursitz and knew

that Ursitz had been spreading rumors regarding Parrott. Concilla testified that the

outdoor industry was very tight and if a reputable sportsman loses respect, they are

blackballed by the industry.

       {¶14} In 2009, Parrott was convicted of violations of the Lacey Act. He was

found guilty of conspiracy and violating federal laws in 2005 for interstate shipment of

live deer that had not been tested for disease. He was sentenced to 21 months in

prison. Parrott conceded that his conviction in 2009 hurt his business relationships at

that point in time.

       {¶15} At the conclusion of the evidence, the parties submitted written closing

arguments. On October 30, 2013, the trial court issued its judgment entry finding in

favor of Jones. The trial court found the preponderance of the evidence presented

demonstrated that Parrott’s business relationships began to sour before Jones’s email
Licking County, Case No. 13-CA-110                                                      6


in 2005 and that the email was not intentionally sent to anyone with whom Parrott had a

business relationship. The trial court found that Parrott could not prove a loss of income

due to Jones’s actions.

       {¶16} It is from this judgment Parrott now appeals.

                              ASSIGNMENTS OF ERROR

       {¶17} Parrott raises two Assignments of Error:

       {¶18} “I. THE TRIAL COURT ERRED IN FAILING TO FIND THAT APPELLANT

HAD ESTABLISHED EVERY ELEMENT OF INTENTIONAL INTERFERENCE WITH A

BUSINESS RELATIONSHIP.

       {¶19} “II. THE TRIAL COURT ERRED IN FAILING TO FIND THAT APPELLANT

WAS FINANCIALLY DAMAGED AS A RESULT OF APPELLEE’S INTENTIONAL

INTERFERENCE WITH HIS BUSINESS RELATIONSHIPS.”

                                       ANALYSIS

                                        I. and II.

       {¶20} We consider Parrott’s first and second Assignments of Error together as

they both concern the elements of the tort of interference with a business relationship.

Parrott argues the trial court erred in finding Parrot failed to establish by a

preponderance of the evidence the tort of interference with a business relationship. We

disagree.

                                  Standard of Review

       {¶21} This matter was resolved by a trial to the court. In Eastley v. Volkman, 132

Ohio St.3d 328, 2012–Ohio–2179, 972 N.E.2d 517, the Ohio Supreme Court clarified

the standard of review appellate courts should apply when assessing the manifest
Licking County, Case No. 13-CA-110                                                      7

weight of the evidence in a civil case. SST Bearing Corp. v. Twin City Fan Companies,

Ltd., 1st Dist. Hamilton No. C110611, 2012–Ohio–2490, ¶ 16. The Ohio Supreme Court

held the standard of review for manifest weight of the evidence for criminal cases stated

in State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997), is also applicable in

civil cases. Eastley, at ¶ 17–19, 972 N.E.2d 517. A reviewing court is to examine the

entire record, weigh the evidence and all reasonable inferences, consider the credibility

of witnesses, and determine “whether in resolving conflicts in the evidence, the finder of

fact clearly lost its way and created such a manifest miscarriage of justice that the

judgment must be reversed and a new trial ordered.” Eastley, at ¶ 20 quoting Twearson

v. Simon, 141 Ohio App.3d 103, 115, 750 N.E.2d 176 (9th Dist.2001); See also Sheet

Metal Workers Local Union No. 33 v. Sutton, 5th Dist Stark No.2011 CA00262, 2012–

Ohio–3549 citing State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983). “In a civil case, in which the burden of persuasion is only by a

preponderance of the evidence, rather than beyond a reasonable doubt, evidence must

still exist on each element (sufficiency) and the evidence on each element must satisfy

the burden of persuasion (weight).” Eastley, at ¶ 19.

       {¶22} “In weighing the evidence, the court appeals must always be mindful of

the presumption in favor of the finder of fact. In determining whether the judgment below

is manifestly against the weight of the evidence, every reasonable intendment and

every reasonable presumption must be made in favor of the judgment and the findings

of fact. * * * If the evidence is susceptible of more than one construction, the reviewing

court is bound to give it that interpretation which is consistent with the verdict and

judgment, most favorable to sustaining the verdict and judgment.” Easterly, at ¶ 21,
Licking County, Case No. 13-CA-110                                                      8

citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273

(1984), fn. 3, quoting 5 Ohio Jurisprudence 3d, Appellate Review, Section 60, at 191-

192 (1978).

       {¶23} “Weight of the evidence concerns the inclination of the greater amount of

credible evidence, offered in a trial, to support one side of the issue rather than the

other. It indicates clearly to the jury that the party having the burden of proof will be

entitled to their verdict, if on weighing the evidence in their minds, they shall find the

greater amount of credible evidence sustains the issue which is to be established before

them. Weight is not a question of mathematics, but depends on its effect in inducing

belief.” Easterly, at ¶ 12, citations omitted.

                     Tort of Interference with a Business Relationship

       {¶24} The torts of interference with business relationships and contract rights

generally occur when a person, without a privilege to do so, induces or otherwise

purposely causes a third person not to enter into or continue a business relation with

another, or not to perform a contract with another. A & B–Abell Elevator Co. v.

Columbus/Cent. Ohio Bldg. & Constr. Trades Council, 73 Ohio St.3d 1, 651 N.E.2d

1283 (1995). The main distinction between tortious interference with a contractual

relationship and tortious interference with a business relationship is that interference

with a business relationship includes intentional interference with prospective

contractual relations not yet reduced to a contract. Diamond Wine & Spirits, Inc. v.

Dayton Heidelberg Distrib. Co., Inc., 148 Ohio App.3d 596, 604, 2002–Ohio–3932, 774

N.E.2d 775 (3rd Dist.).
Licking County, Case No. 13-CA-110                                                        9


        {¶25} The elements of tortious interference with a business relationship are: (1)

the existence of a prospective business relationship; (2) the wrongdoer's knowledge

thereof; (3) an intentional interference causing a breach or termination of the

relationship; and (4) damages resulting therefrom. Morrison v. Renner, 5th Dist.

Muskingum No. CT2011-0010, 2011-Ohio-6780, ¶ 21 citing Gen. Medicine, P.C. v.

Morning View Care Ctr ., 5th Dist. Tuscarawas No. 2003AP12–0088, 2004–Ohio–4669,

¶ 48.

        {¶26} The trial court found Parrott failed to demonstrate by a preponderance of

the evidence that his business relationships were damaged by Jones’s communications.

The trial court first found Parrott’s alleged business relationships were in a poor state of

affairs as evidenced by the 2003 lawsuit and Parrott’s 2009 felony conviction based on

conduct that occurred in 2005. The trial court next found there was no evidence that

Parrott suffered a loss of business income due to Jones’s communications.

        {¶27} We have reviewed the trial transcript, submitted depositions, and exhibits

in this case. The trial court’s judgment that Parrott failed to establish the elements of

tortious interference with a business relationship is not against the manifest weight of

the evidence. The first element is the existence of a prospective business relationship.

Parrott testified that Jones’s email and verbal communication with Mark Bernardin and

Kirk Thomas ruined his business relationships with the Capstone Camp for Kids and the

National Wild Turkey Federation. Parrott’s testimony, however, was vague as to the

manner of his relationships with those organizations. As to Capstone Camp for Kids,

Parrott testified that he was very much involved with the Capstone Camp for Kids. (Trial

Tr., p. 61). He also testified he had a relationship with the Grand Lodge of Ohio. (Trial
Licking County, Case No. 13-CA-110                                                     10


Tr., p. 61). There was no testimony, however, as to the nature of Parrott’s relationship

with the Grand Lodge of Ohio or how Parrott was involved with the Capstone Camp for

Kids.

        {¶28} Parrott also testified that he had a relationship with Kirk Thomas of the

National Wild Turkey Foundation. Thomas promoted the Wheelin’ Sportsmen, a

disabled outdoor sportsman organization. (Trial Tr., p. 37). Parrott testified he received

a national award at the National Wild Turkey Federation Convention for his

contributions. (Trial Tr., p. 37). Parrott’s attorney asked Parrott, “did you have a

business relationship with Mr. Thomas?” Parrott answered, “[w]e communicate with

each other. I want to get back into supporting.” (Trial Tr., p. 37).

        {¶29} Based on this record, we cannot say Parrott provided credible and

competent evidence to the trial court to demonstrate the first element, the existence of a

business relationship or a prospective business relationship.

        {¶30} The final element of the tort of interference with business relationship is

the existence of damages. The trial court found Parrott failed to prove by a

preponderance of the evidence that he was damaged by Jones’s communications.

Parrott argued he was earning $80,000 annually for his speaking engagements and

related product sales. The income tax returns Parrott provided as evidence failed to

demonstrate that level of income. Parrott’s testimony as to lost income was not

supported by the greater amount of credible evidence.

        {¶31} Because Parrott failed to demonstrate each element of the tort of

interference with a business relationship, we find the trial court did not err in entering

judgment in favor of Jones.
Licking County, Case No. 13-CA-110                                                  11


      {¶32} Parrott’s first and second Assignments of Error are overruled.

                                CONCLUSION

      {¶33} The judgment of the Licking County Court of Common Pleas is affirmed.

By: Delaney, J.,

Farmer, P.J. and

Wise, J., concur.